EXHIBIT 10.9

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 3, 2005, by and between RENTRAK CORPORATION, an Oregon corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of July 15, 2002, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.                                       Section 1.1 (a) is hereby amended
(a) by deleting “January 3, 2005” as the last day on which Bank will make
advances under the Line of Credit, and by substituting for said date
“December 1, 2005,” and (b) by deleting “Two Million Dollars ($2,000,000.00)” as
the maximum principal amount available under the Line of Credit, and by
substituting for said amount “Six Million Dollars ($6,000,000.00),” with such
changes to be effective upon the execution and delivery to Bank of a promissory
note dated as of January 3, 2005 (which promissory note shall replace and be
deemed the Revolving Line of Credit Note defined in and made pursuant to the
Credit Agreement) and all other contracts, instruments and documents required by
Bank to evidence such change.

 

2.                                       In consideration of the changes set
forth herein and as a condition to the effectiveness hereof, immediately upon
signing this Amendment Borrower shall pay to Bank a non-refundable fee of
$7,500.00 due annually.

 

3.                                       Except as specifically provided herein,
all terms and conditions of the Credit Agreement remain in full force and
effect, without waiver or modification.  All terms defined in the Credit
Agreement shall have the same meaning when used in this Amendment.  This
Amendment and the Credit Agreement shall be read together, as one document.

 

4.                                       Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein.  Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

WELLS FARGO BANK,

RENTRAK CORPORATION

  NATIONAL ASSOCIATION

 

 

By:

 /s/ Mark Thoenes

 

By:

/s/ Victoria Vohs

 

Mark Thoenes, Chief Financial Officer

Victoria Vohs, Vice President

 

2

--------------------------------------------------------------------------------